Case 3:19-cv-08698-BRM-LHG Document 70 Filed 02/26/21 Page 1 of 11 PageID: 1368




 NOT FOR PUBLICATION

                               UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF NEW JERSEY


  ANN HANKINS,

                         Plaintiff,

                         v.

  DOUBLETREE MANAGEMENT, LLC,                           Case No. 3:19-cv-08698 (BRM) (LHG)
  DOUBLETREE BY HILTON,
  DOUBLETREE SYSTEMS, INC., HILTON                                        OPINION
  DOMESTIC OPERATING COMPANY,
  INC., PARK HOTELS & RESORTS, SWISS
  CHALET, INC., and HLT EXISTING
  FRANCHISE HOLDINGS, LLC


                       Defendants.


 MARTINOTTI, DISTRICT JUDGE

        Before this Court is Defendants Swiss Chalet Inc. d/b/a Doubletree by Hilton San Juan

 i/p/a “Doubletree by Hilton” (“Swiss Chalet”) and Doubletree Management LLC (“Doubletree

 Management”) (together the “Management Defendants”) Motion to Dismiss Plaintiff Ann Hankins

 (“Hankins”) Second Amended Complaint pursuant to Federal Rule of Civil Procedure 12(b)(2) for

 lack of personal jurisdiction, or in the alternative, to transfer venue to the District of Puerto Rico.

 (ECF No. 57.) Also before the Court is Defendants Hilton Domestic Operating Company, Inc.

 (“Hilton Domestic”), HLT Existing Franchise Holding, LLC (“HLT”), and Park Hotels & Resorts,

 Inc. (“Park Hotels”) (together, the “Franchise Defendants”) separate but similar Motion to Dismiss

 Hankins’s Second Amended Complaint. (ECF No. 66.) Hankins opposes both Motions.

 (ECF Nos. 59, 68.) The Management Defendants filed a reply (ECF No. 65), as did the Franchise

 Defendants (ECF No. 69). Having reviewed the filings submitted in connection with the Motions
Case 3:19-cv-08698-BRM-LHG Document 70 Filed 02/26/21 Page 2 of 11 PageID: 1369




 and having declined to hold oral arguments pursuant to Federal Rule of Civil Procedure 78(b), for

 the reasons below and for good cause shown, this action is again DISMISSED for lack of subject

 matter jurisdiction, and both Motions to Dismiss, or in the alternative, to transfer to the District of

 Puerto Rico are DENIED as MOOT.

 I.   FACTUAL BACKGROUND AND PROCEDURAL HISTORY

        A. Factual Background

        For the purposes of the Motions to Dismiss, the Court accepts the factual allegations in the

 Amended Complaint as true and draws all inferences in the light most favorable to Hankins, the

 plaintiff. See Phillips v. Cty. of Allegheny, 515 F.3d 224, 228 (3d Cir. 2008). The Court also

 considers any “document integral to or explicitly relied upon in the complaint.” In re Burlington

 Coat Factory Secs. Litig., 114 F.3d 1410, 1426 (3d Cir. 1997) (quoting Shaw v. Dig. Equip. Corp.,

 82 F.3d 1194, 1220 (1st Cir. 1996)).

        Hankins is a New Jersey resident who was injured in a hot tub located at a hotel in San

 Juan, Puerto Rico. (ECF No. 54 ¶¶ 2, 25.) Hankins alleges she utilized the interactive “Hilton

 Honors” website in booking a hotel reservation at the Swiss Chalet hotel, a Puerto Rico

 corporation, identified as the Doubletree by Hilton hotel in San Juan, Puerto Rico (the “Hotel”).

 (Id. ¶¶ 2, 23.) Hankins believed she was staying at a Hilton property because the website she used

 to make her hotel reservation identified the Swiss Chalet hotel as a Hilton property. (Id. ¶¶ 23–

 24.) Hankins specifically sought out a Hilton property and looked forward to utilizing the “Hilton

 Honors” program because it allowed her to accumulate points and rewards for staying at a Hilton

 hotel. (Id.) Doubletree Management, a limited liability company registered in Delaware with its

 principal place of business in Virginia, and Hilton Domestic, a corporation registered in Delaware




                                                   2
Case 3:19-cv-08698-BRM-LHG Document 70 Filed 02/26/21 Page 3 of 11 PageID: 1370




 with its principal place of business in Virginia, owned, operated and/or controlled the “Hilton

 Honors” program and all other relevant websites. (Id. ¶ 24.) 1

         Hankins’s specific damages resulting from a fall in the “poorly maintained, poorly

 designed,” and “dangerous” hot tub caused Hankins to sustain physical permanent injuries, 2 pain

 and suffering, lost wages, and medical expenses. (Id. ¶ 25.) Hankins reported the fall to Hotel

 management and was given an incident report that identified the property as “Doubletree by

 Hilton.” (Id. ¶ 26.) She was told by Hotel staff “they would pay her medical bills and generally

 take care of her.” (Id.) Hankins maintains she was never advised by anyone that the Hotel was

 anything but a Hilton hotel and there was no indication or signage at the Hotel that it was a “Swiss

 Chalet” hotel. 3 (Id.) According to Hankins, Swiss Chalet represented it had a franchise agreement

 with Doubletree Systems, Inc., an Arizona corporation, which was assumed/absorbed by HLT, a

 Delaware limited liability company with its principal place of business in Virginia which is solely

 owned by Park Hotels, a Delaware corporation with its principal place of business in Virginia.

 Further, Swiss Chalet has an agency relationship with HLT and Park Hotels, which includes

 inspecting and controlling, amongst other things, recreational areas of Swiss Chalet, like the hot

 tub. (Id. ¶ 28.)




 1
  Hankins also alleges “[w]ithout discovery, it is impossible to know who owns or operates this
 website, but it inures to the benefit of all the named defendants.” (Id. ¶ 2.)
 2
  Hankins’s specific bodily injuries include a fractured wrist, which required two surgeries, both
 of which were performed in New Jersey. (Id. ¶ 28.)
 3
  Hankins alleges it was “impossible to book a hotel room at the Hotel using any Swiss Chalet
 named website.” (Id.)
                                                  3
Case 3:19-cv-08698-BRM-LHG Document 70 Filed 02/26/21 Page 4 of 11 PageID: 1371




        B. Procedural History

        Hankins filed a Complaint on February 6, 2019, in the Superior Court of New Jersey,

 Monmouth County, Law Division, alleging negligence against the Management Defendants

 (Count One) and against John Does 1-10 (Count Two). (ECF No. 1-1.) On March 18, 2019, the

 Management Defendants removed the action to this Court. (ECF No. 1.) On March 20, 2019, the

 Management Defendants filed a Motion to Dismiss the Complaint pursuant to Federal Rules of

 Civil Procedure 12(b)(2) and 12(b)(6), or in the alternative, to transfer venue to the District of

 Puerto Rico pursuant to 28 U.S.C. § 1404(a). (ECF No. 2.) Hankins filed an opposition (ECF

 No. 5), the Management Defendants filed a reply (ECF No. 10), and Hankins filed a sur-reply

 pursuant to this Court’s Letter Order. (See ECF Nos. 11–12.)

        On August 8, 2019, Hankins filed an Amended Complaint adding Hilton Domestic and

 Doubletree Systems, Inc. as defendants and asserting just one count of negligence against all

 defendants. (ECF No. 16.) On August 30, 2019, the Management Defendants filed a Motion to

 Dismiss the Amended Complaint. (ECF No. 17.) Upon leave of the Court, Hankins filed a Second

 Amended Complaint on September 10, 2019, adding HLT as a defendant. (ECF No. 25.) This

 Court terminated the Motion to Dismiss the Amended Complaint filed by the Management

 Defendants. (See Docket entry for September 16, 2019.) On September 24, 2019, the Management

 Defendants filed a Motion to Dismiss the Second Amended Complaint. (ECF No. 26.) After the

 Clerk granted her request for extension, Hankins filed her opposition on October 31, 2019.

 (ECF No. 33.) On November 8, 2019, Hilton Domestic and HLT filed their Motion to Dismiss the

 Second Amended Complaint. (ECF No. 34.) Hankins opposed both motions (ECF Nos. 29, 42.)

 On May 29, 2020, the Court dismissed the Second Amended Complaint without prejudice for lack

 of subject matter jurisdiction and deemed the motions to dismiss pursuant to Federal Rules of Civil



                                                 4
Case 3:19-cv-08698-BRM-LHG Document 70 Filed 02/26/21 Page 5 of 11 PageID: 1372




 Procedure 12(b)(2) and 12(b)(6), or in the alternative, to transfer venue, denied as moot. (ECF Nos.

 52–53.) Specifically, the Court held the Amended Complaint failed to allege complete diversity

 between the parties and provided Hankins thirty days to re-file a corrected complaint. (Id.) On

 May 29, 2020, the matter was terminated. On June 25, 2020, in accordance with the Court’s May

 29, 2020 order, Hankins filed a Second Amended Complaint, adding Park Hotels as a defendant.

 (ECF No. 54.) In the Second Amended Complaint, Hankins alleges three counts: (1) Personal

 Injury – Negligence; (2) Negligence – Breach of Promise; and (3) Negligence – Agency, and seeks

 damages for medical bills in excess of $30,000, pain and suffering, attorney fees, lost wages,

 interest, unliquidated damages worth together in excess of $75,000. (Id.) On July 8, 2020, the

 Management Defendants filed a Motion to Dismiss the Second Amended Complaint (ECF No. 57.)

 On August 3, 2020, Hankins filed an opposition. (ECF No. 59.) On August 11, 2020, the

 Management Defendants filed a reply. (ECF No. 65.) On August 28, 2020, the Franchise

 Defendants filed their Motion to Dismiss the Second Amended Complaint. (ECF No. 66.) On

 September 18, 2020, Hankins filed an opposition. (ECF No. 68.) On September 25, 2020, the

 Franchise Defendants filed a reply. (ECF No. 69.)

 II.    LEGAL STANDARD

        The Court reminds the parties: in considering dismissal for lack of subject matter

 jurisdiction, a district court’s focus is not on whether the factual allegations entitle a plaintiff to

 relief but rather on whether the court has jurisdiction to hear the claim and grant relief. Maertin v.

 Armstrong World Industries, Inc., 241 F. Supp. 2d 434 (D.N.J. 2002). “A challenge to subject

 matter jurisdiction under Rule 12(b)(1) may be either a facial or a factual attack.” Davis, 824 F.3d

 at 346. A facial attack “challenges the subject matter jurisdiction without disputing the facts

 alleged in the complaint, and it requires the court to ‘consider the allegations of the complaint as



                                                   5
Case 3:19-cv-08698-BRM-LHG Document 70 Filed 02/26/21 Page 6 of 11 PageID: 1373




 true.’” Id. (citing Petruska v. Gannon Univ., 462 F.3d 294, 302 n.3 (3d Cir. 2006)). A factual

 attack, on the other hand, “attacks the factual allegations underlying the complaint’s assertion of

 jurisdiction, either through the filing of an answer or ‘otherwise present[ing] competing facts.’”

 Id. (quoting Constitution Party of Pa. v. Aichele, 757 F.3d 347, 358 (3d Cir. 2014)). A “factual

 challenge allows a court [to] weigh and consider evidence outside the pleadings.” Id. (citation

 omitted). Thus, when a factual challenge is made, “no presumptive truthfulness attaches to [the]

 plaintiff’s allegations.” Id. (citing Mortensen v. First Fed. Sav. & Loan Ass’n, 549 F.2d 884, 891

 (3d Cir. 1977)). Rather, “the plaintiff will have the burden of proof that jurisdiction does in fact

 exist,” and the court “is free to weigh the evidence and satisfy itself as to the existence of its power

 to hear the case.” Id.

         The Third Circuit has “repeatedly cautioned against allowing a Rule 12(b)(1) motion to

 dismiss for lack of subject matter jurisdiction to be turned into an attack on the merits.” Davis, 824

 F.3d at 348–49 (collecting cases). “[D]ismissal for lack of jurisdiction is not appropriate merely

 because the legal theory alleged is probably false, but only because the right claimed is ‘so

 insubstantial, implausible, foreclosed by prior decisions of this Court, or otherwise completely

 devoid of merit as not to involve a federal controversy.’” Id. at 350 (quoting Kulick v. Pocono

 Downs Racing Ass’n, Inc., 816 F.2d 895, 899 (3d Cir. 1987)). “In this vein, when a case raises a

 disputed factual issue that goes both to the merits and jurisdiction, district courts must ‘demand

 less in the way of jurisdictional proof than would be appropriate at a trial stage.’” Id. (citing

 Mortensen, 549 F.2d at 892 (holding that dismissal under Rule 12(b)(1) would be “unusual” when

 the facts necessary to succeed on the merits are at least in part the same as must be alleged or

 proven to withstand jurisdictional attacks)).




                                                    6
Case 3:19-cv-08698-BRM-LHG Document 70 Filed 02/26/21 Page 7 of 11 PageID: 1374




 III.   DECISION

        While no party challenges the Court’s subject matter jurisdiction over this litigation, “[i]t

 is fundamental that federal courts [] have subject matter jurisdiction before reaching the merits of

 a case, and, as its name indicates, jurisdiction based on diversity of citizenship requires that

 opposing parties be citizens of diverse states.” GBForefront, L.P. v. Forefront Mgmt. Grp., LLC,

 888 F.3d 29, 34 (3d Cir. 2018). Indeed, it does not matter that both parties appear to operate under

 the assumption Hankins sufficiently pled subject matter jurisdiction in the Second Amended

 Complaint, see (ECF No. 57 at 13, “subject matter jurisdiction might now be settled”) and (ECF

 No. 66-1 at 32, the case is a “diversity action”). The Court must, before it reaches the merits of the

 Motions to Dismiss, pursuant to its own obligation, determine the existence of subject matter

 jurisdiction. Guerra v. Consol. Rail Corp., 936 F.3d 124, 131 (3d Cir. 2019) (providing that

 “regardless of the acquiescence or wishes of the parties,” the court “had an independent obligation

 to determine whether subject-matter jurisdiction exist[ed]”) (citation omitted); Hartig Drug Co.

 Inc. v. Senju Pharm. Co., 836 F.3d 261, 267 (3d Cir. 2016) (citing Arbaugh v. Y & H Corp., 546

 U.S. 500, 514 (2006)). For the reasons set forth below, the Court is again not satisfied that subject

 matter jurisdiction has been adequately alleged. 4

        In relevant part, as stated in Hankins’s Second Amended Complaint, Doubletree

 Management is a limited liability company registered in Delaware which is “owned by Hilton

 Domestic.” (ECF No. 54 ¶ 3.) The Corporate Disclosure Statement indicates “Doubletree

 Management LLC is owned 100% by Hilton Domestic Operating Company Inc. since September


 4
   “[F]ederal courts [must] be vigilant in questioning their subject-matter jurisdiction. Federal
 jurisdiction is not a game of dodgeball: it is far too important to permit parties to avoid its
 limitations . . . .” Coffey v. Wells Fargo Bank N.A., Civ. A. No. 205093, 2020 WL 7239844, at *2
 (D.N.J. Dec. 9, 2020).

                                                   7
Case 3:19-cv-08698-BRM-LHG Document 70 Filed 02/26/21 Page 8 of 11 PageID: 1375




 15, 2016,” and Hilton Domestic is “incorporated in Delaware.” (ECF No. 3 at 1.) Hankins also

 alleges HLT is a limited liability company registered in Delaware and “was 100% owned by Hilton

 World Wide, Inc., which in 2016 became Park Hotels,” also a Delaware corporation.

 (ECF No. 54 ¶¶ 5–6.) 5

          “It is well established that the basis upon which jurisdiction depends must be alleged

 affirmatively and distinctly and cannot be established argumentatively or by mere inference.” S.

 Freedman & Co. v. Raab, 180 F. App’x 316, 320 (3d Cir. 2006) (citation omitted); New Jersey ex

 rel. McDonald v. Copperthwaite, Civ. A. No. 3:13-05559, 2014 WL 2208159, at *5 (D.N.J. May

 28, 2014). “The citizenship of each membership layer must be traced and analyzed to determine a

 limited liability company’s citizenship.” Pharma Tech. v. Stevens Pharm. Equip. Indus., LLC, Civ.

 A. No. 13-2910, 2013 WL 1987261, at *1 (D.N.J. May 13, 2013) (citing Zambelli Fireworks Mfg.

 Co. v. Wood, 592 F.3d 412, 420 (3d Cir. 2010)); see Stanton v. Greenstar Recycled Holdings,

 L.L.C., Civ. A. No. 10-5658, 2011 WL 13143136, at *1 (D.N.J. Dec. 29, 2011); Fifth Third Bank

 v. Flatrock 3, LLC, Civ. A. No. 09-06051, 2010 WL 2998305, at *3 (D.N.J. July 21, 2010).

          Accordingly, a party asserting federal jurisdiction via diversity of citizenship “must

 specifically allege each party’s citizenship, and these allegations must show that the plaintiff and

 defendant[s] are citizens of different states.” Gay v. Unipack, Inc., Civ. A. No. 10-6221, 2011 WL

 5025116, at *4 (D.N.J. Oct. 20, 2011) (citation omitted); Phillip v. Atl. City Med. Ctr., 861 F. Supp.

 2d 459, 467 (D.N.J. 2012). When a defendant, as here, is a limited liability corporation, “the

 citizenship [] is determined by the citizenship of [each of] its members.” Zambelli, 592 F.3d at

 420. If the members are themselves limited liability companies (or partnerships, or trusts, or

 unincorporated associations, etc.), this Court may need to trace the parties’ citizenship through



 5
     No corporate disclosure statement has been filed for HLT.
                                                   8
Case 3:19-cv-08698-BRM-LHG Document 70 Filed 02/26/21 Page 9 of 11 PageID: 1376




 multiple layers of entities. See Lincoln Benefit Life Co. v. AEI Life, LLC, 800 F.3d 99, 105 n.16

 (3d Cir. 2015).

        Critically, pursuant to Delaware law—where Doubletree Management and HLT are both

 organized—“being a ‘wholly-owned’ limited liability company does not necessarily imply that it

 has only one member.” New Jersey Prop.-Liab. Ins. Guar. Ass’n v. Speciality Risk Servs., LLC,

 Civ. A. No. 15-06566, 2016 WL 8674611, at *3 (D.N.J. July 8, 2016) (recognizing that under

 Delaware law an LLC may have members that do not possess ownership interests). Rather, “a

 limited liability company may have members that are not owners.” Id. (citing 6 Del.C. §§ 18-

 301(d), 18-702(a)). 6 Therefore, Hankins’s allegation that Doubletree Management and HLT are

 solely owned by two Delaware companies (Hilton Domestic and Park Hotels, respectively) does

 not resolve the question of Doubletree Management’s and HLT’s membership for purposes of

 determining citizenship. See Advanced Techs. & Installation Corp. v. Nokia Siemens Networks

 US, LLC, Civ. A. No. 09-6233, 2011 WL 198033, at *3 (D.N.J. Jan. 20, 2011) (acknowledging

 that “its legal error in concluding that a wholly-owned subsidiary necessarily has only one




 6
    6 Del.C. § 18-301(d) provides: “Unless otherwise provided in a limited liability company
 agreement, a person may be admitted to a limited liability company as a member of the limited
 liability company without acquiring a limited liability company interest in the limited liability
 company.” Section 18-702(a) provides:

                    A limited liability company interest is assignable in whole or in part
                   except as provided in a limited liability company agreement. The
                   assignee of a member’s limited liability company interest shall have
                   no right to participate in the management of the business and affairs
                   of a limited liability company except as provided in a limited
                   liability company agreement or, unless otherwise provided in the
                   limited liability company agreement, upon the vote or consent of all
                   of the members of the limited liability company.



                                                     9
Case 3:19-cv-08698-BRM-LHG Document 70 Filed 02/26/21 Page 10 of 11 PageID: 1377




  member,” because “under Delaware law, a limited liability company may have members that are

  not owners”). 7

         Therefore, the Court cannot determine whether diversity jurisdiction exists over this case

  because Hankins insufficiently pled the citizenship of Doubletree Management and HLT. See New

  Jersey Prop.-Liab., 2016 WL 8674611, at *3. The record in this case does not affirmatively and

  distinctly identify the citizenship of all members of Doubletree Management and HLT. Given the

  limited record, the Court cannot determine whether it possesses diversity jurisdiction. See Johnson

  v. SmithKline Beecham Corp., 724 F.3d 337, 346 (3d Cir. 2013).

         Accordingly, both Motions to Dismiss for lack of personal jurisdiction pursuant to Rule

  12(b)(2), or in the alternative, to transfer venue to the District of Puerto Rico are denied as moot.

 IV.    CONCLUSION

         For the reasons set forth above, this action is DISMISSED for lack of subject matter

  jurisdiction. Management Defendants’ and Franchise Defendants’ Motions to Dismiss the Second



  7
    Moreover, the clarification of Doubletree Management’s and HLT’s membership may not be of
  importance here “[b]ecause the citizenship of a limited liability company is the citizenship of its
  members at the time of filing, a company that has no members at that time is effectively stateless.”
  Wright & Miller, 13E Fed. Prac. & Proc. Juris. § 3611 (3d ed.), n. 26 (citations omitted). Therefore,
  diversity jurisdiction will not exist if an LLC has no members because it cannot meet the Section
  1332(a)(1) requirement that the dispute be between citizens of different states. Indeed, if it is
  determined that either Doubletree Management or HLT are deemed “stateless,” then subject matter
  jurisdiction will be deemed lacking and the case will be remanded to New Jersey state court. See
  State Farm Fire & Cas. Co. v. Electrolux Home Prod., Inc., 397 F. Supp. 3d 749, 751 (E.D. Pa.
  2019) (recognizing that “case law discussing the unusual situation of citizenship of an LLC without
  members is sparse,” and if an LLC “is deemed to have no members, it is then stateless and . . .
  there is no basis for finding diversity of citizenship as to it”); Nat’l WW II Museum, Inc. v. Talisman
  Cas. Ins. Co., LLC, Civ. A. No. 19-13279, 2020 WL 563635, at *2 (E.D. La. Feb. 5, 2020
  (recognizing same).




                                                    10
Case 3:19-cv-08698-BRM-LHG Document 70 Filed 02/26/21 Page 11 of 11 PageID: 1378




  Amended Complaint pursuant to Federal Rule of Civil Procedure 12(b)(2) for lack of personal

  jurisdiction, or in the alternative, to transfer venue to the District of Puerto Rico are DENIED as

  MOOT. An appropriate Order follows.



  Dated: February 26, 2021




                                                              /s/ Brian R. Martinotti
                                                              BRIAN R. MARTINOTTI
                                                              UNITED STATES DISTRICT JUDGE




                                                  11
